DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding claims rejected under 35 USC 103:
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding claims 1-26 rejected under 35 USC 112(a):
Applicant’s arguments have been fully considered and are persuasive.  The rejection has been withdrawn. 

Regarding claims 1-26 rejected under 35 USC 112(b):
Essential Structure Missing
Applicant’s arguments have been fully considered and are persuasive.  The rejection has been withdrawn. 
“Pairwise Values”
Applicant's arguments have been fully considered but they are not persuasive
Applicant argues that “this term does not use antecedent language… so no such deficiency is possible.” In response, it is noted that a claim is indefinite when it contains words or phrases whose meaning is unclear. As an example: if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. 
As such, it is considered that the “pairwise values” language renders the claim indefinite because it is not fully clear whether the pairing is indicative of the earlier “injective encoding” or a different pairing which is relied upon either from the specification or the earlier claims. Further, it is not clear whether the “pairwise values” refer to, e.g., the contents of the encoded queries alone, the contents of the encoded queries and the contents of the secret data ciphertexts respectively, or the encoded queries and the secret data ciphertexts as they relate to each other. 
Accordingly, the rejection is maintained.
Unbounded values in claims 7 and 20
Applicant's arguments have been fully considered but they are not persuasive
Applicant argues that the examiner’s rejection is unclear and that the claimed values are therefore clearly defined. In response, it is noted that the defined “N” and “MN” values are not defined as being part of any particular group (e.g., integers, real numbers, etc.) such that the scope of the “data structure selected from the group consisting of” is unclear as a result. It is further noted that if “N” datasets and “MN values” are not positive integer values, then the scope of the claims is likewise unclear (e.g., having 3.14159265359 datasets or a complex number of values). 
“Multiple of the N datasets” in claims 8 and 21
Since the currently amended 12/22/2020 claims recite “a plurality of the N datasets,” the rejection is considered to be moot. Accordingly, the rejection has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations) without significantly more. The claim(s) recite(s) the following abstract idea limitations (e.g., exemplary claim 1):
An encryption system for generating an efficiently searchable encryption of secret data (i.e., the mathematical concept of searchable encryption / SSE), the system comprising: store unencrypted secret data and a homomorphic encryption key (i.e., having a plaintext message and a cryptographic key as part of the mathematical concept; e.g., Alice writing down a message and having a cipher/key via pen and paper) transform the unencrypted secret data into encoded secret data comprising an encoding of the unencrvpted secret data and respective linked unique indices, wherein the transformation is an injective encoding that maps each distinct value of the unencrypted secret data  to a unique index in the encoded secret data, wherein each unique index is represented by a unique index value or a unique index location in the encoded secret data (i.e., mapping out a mathematical relationship between values as part of the mathematical concept; e.g., Alice writing out or drawing a mapping of a pairing between values of the plaintext message and values of a chosen index), homomorphically encrypt the encoded secret data using the homomorphic encryption key to generate one or more secret data ciphertexts encrypting the encoding of the unencrypted secret data and the respective linked unique indices (i.e., performing the mathematical calculation of a given homomorphic encryption formula; e.g., Alice using the previously written values and key as inputs to a homomorphic encryption formula via pen and paper), wherein the homomorphic encryption key preserves the order of the unique index values or locations of the injective encoding of the secret data or alters the order of the unique index values or locations in a manner that is bijective or injective to the order of the unique index values or locations in the encoded secret data (this limitation relies on the properties of the homomorphic encryption formula and is likewise part of the mathematical concept), and transmit the one or more secret data ciphertexts to an external system (the components of the external system are not disclosed) for searching the secret data ciphertexts for one or more encoded queries (i.e., provision of the encrypted data as part of the mathematical concept; e.g., Alice providing the encrypted output via pen and paper to Bob, Charlie, or a drawer), wherein the one or more encoded queries are encoded by the same injective encoding as the secret data (i.e., a query REQ (w1, w2, …, wn) of keywords W from the searchable index, where the query is encrypted as part of SSE; e.g., Alice uses pen and paper to encrypt given keywords and provides the output to Bob or Charlie, or uses the output for comparison with the stored encrypted output in the drawer), to directly search one or more index values or locations of the secret data ciphertexts corresponding to one or more query index values or locations mapped to the one or more encoded queries by the injective encoding  to detect if one or more values of the secret data ciphertexts match one or more values of the encoded queries at the one or more query index values or locations (i.e., homomorphic encryption allows for operations to be performed on encrypted information such that the encrypted index values may be utilized together with the encrypted keywords without decryption, which is part of the mathematical concept; e.g., Alice, Bob, or Charlie compare the encrypted keywords with the encrypted index via pen and paper), without searching the remaining index values or locations of the secret data ciphertexts (i.e., use of a mathematical formula which allows comparison; e.g., inner product).
	The claim(s) recite(s) the following limitations which may be significantly more than the abstract idea (e.g., exemplary claim 1): one or more memories configured to store; and one or more processors configured to: transform.
This judicial exception is not integrated into a practical application because the claim limitations do not appear to recite substantially more than implementing searchable encryption using a specific formula. The only elements which are not merely the formula and calculation are the memory, processor, and potentially the external system. However, adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea are not considered to be indicative of integration into a practical application—see MPEP 2106.05(f). In this case, the processor and memory are merely essential elements of any given computer for applying the exception, while the external system as specified is at most another computer for applying the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea are not considered to be indicative of integration into a practical application—see MPEP 2106.05(f). In this case, the processor and memory are merely essential elements of any given computer for applying the exception, while the external system as specified is at most another computer for applying the exception.
Independent claim 14 recites substantially similar language but is also silent as to a processor and memory. As such, claim 14 is likewise rejected.
Dependent claim 2 is drawn to elaborating the mathematical calculation, which is part of the abstract idea of a mathematical concept without significantly more. It does not recite additional elements which may be significantly more than the abstract idea. As such, claim 2 is likewise rejected.
Dependent claims 3-8 are similar to claim 2 above, where they merely additionally specify the mathematical calculation and do not recite additional elements which may be significantly more than the abstract idea. As such, they are likewise rejected.
Finally, dependent claims 15-21 are substantially similar to claims 2-8 above and are likewise rejected for that reason.   

Claims 22-26 and 9-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations) without significantly more. The claim(s) recite(s) the following abstract idea limitations (e.g., independent claim 22): 
A method for efficiently searching an encrypted secret data ciphertext (i.e., the mathematical concept of searchable encryption / SSE), the method comprising: storing one or more queries; transforming the queries into one or more encoded queries comprising an encoding of the one or more queries and respective linked unique indices (i.e., mathematical relationships in an SSE scheme comprising keywords w1, w2,…, wn and a searchable index from the collection of keywords as part of the mathematical concept; e.g., Alice creates a searchable index for keywords via pen and paper), wherein the transformation is an injective encoding that maps each distinct value of the one or more queries to a unique index in the one or more encoded queries, wherein each unique index is represented by a unique index value or a unique index location in the encoded queries (i.e., building a searchable index from the collection of keywords and querying the index as part of the mathematical concept of SSE; e.g., Alice specifies the mapping via pen and paper); receiving, from an external encryption system (the components of the external system are not disclosed), one or more secret data ciphertexts that represent a homomorphic encryption of secret data using a homomorphic encryption key (i.e., performing the mathematical calculation of a given homomorphic encryption formula and provision of encrypted data as part of the mathematical concept; e.g., Alice providing encrypted output via pen and paper to Bob, Charlie, or a drawer), wherein the secret data ciphertexts encrypt an encoding of the secret data and respective linked unique indices that is encoded by the same injective encoding as the one or more encoded queries (i.e., SSE having a searchable index for encrypted data as part of the mathematical concept); and searching the secret data ciphertexts for the one or more encoded queries by directly searching one or more index values or locations of the secret data ciphertexts corresponding to one or more query index values or locations mapped to the one or more encoded queries by the injective encoding to detect if one or more values of the secret data ciphertexts match one or more values of the encoded queries at the one or more query index values or locations (i.e., homomorphic encryption allows for operations to be performed on encrypted information such that the encrypted index values may be utilized together with the encrypted keywords without decryption, which is part of the mathematical concept; e.g., Alice, Bob, or Charlie compare the encrypted keywords with the encrypted index via pen and paper), without searching the remaining index values or locations of the secret data ciphertexts (i.e., use of a mathematical formula which allows comparison; e.g., inner product).
This judicial exception is not integrated into a practical application because the claim limitations do not appear to recite substantially more than implementing searchable encryption using a specific formula. If the external system is to be interpreted as a computer, then it is noted that adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea are not considered to be indicative of integration into a practical application—see MPEP 2106.05(f).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not appear to recite any such elements other than perhaps the external system. However, it is noted that adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea are not considered to be indicative of integration into a practical application—see MPEP 2106.05(f). In this case, the external system is merely a computer acting to provide data for the mathematical calculation.
Dependent claims 23-26 are likewise rejected because they appear to merely be additionally specifying the mathematical calculation and do not recite additional elements which may be interpreted as being significantly more than the judicial exception.
Independent claim 9 recites substantially similar language and further recites “one or more memories configured to store” and “one or more processors configured to: transform.” However, these additional elements are not sufficient to integrate the judicial exception into a practical application, nor do they amount to significantly more than the judicial exception, because adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea are not considered to be indicative of integration into a practical application—see MPEP 2106.05(f). In this case, the processor and memory are merely essential elements of any given computer for applying the exception. Therefore, independent claim 9 is likewise rejected. 
Finally, dependent claims 10-13 are substantially similar to claims 23-26 above and are likewise rejected for that reason.   

Claim Objections
Claims 8 and 20 objected to because of the following informalities:  they recite “selected form the group,” which appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of independent claims 1 and 14 recites transforming “the unencrypted secret data into encoded secret data comprising an encoding of the unencrypted secret data and respective linked unique indices,” where it is not clear what verbs and/or noun phrases the “and” is referencing.  It is unclear whether the “linked unique indices” are encoded (“[transform] the unencrypted secret data into encoded secret data, [the transform] comprising an encoding of [i)] the unencrypted secret data and [ii) an encoding of] respective linked unique indices”) or not, and thus merely part of the transformation, (i.e., “[transform] [i)] the unencrypted secret data into encoded secret data comprising an encoding of the unencrypted secret data and [ii)] respective linked unique indices”). For instance, Encoded(unencrypted secret data) and the unique indices versus Encoded(unencrypted secret data and the unique indices). It follows that the later “encrypting the encoding of the unencrypted secret data and the respective linked unique indices” step is unclear for the same reason. The dependent claims do not rectify this issue and are therefore likewise rejected with their parent claims. 
Claims 1-8 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of independent claims 1 and 14 recites “wherein the homomorphic encryption key preserves the order of the unique index values or locations of the injective encoding of the secret data or alters the order of the unique index values or locations in a manner that is bijective or injective to the order of the unique index values or locations in the encoded secret data” and “to directly search one or more index values or locations of the secret data ciphertexts corresponding to one or more query index values or locations mapped to the one or more encoded queries by the injective encoding, to detect if one or more values of the secret data ciphertexts match one or more values of the encoded queries at the one or more query index values or locations” where the extensive use of “or” makes it unclear as to which portions of the limitations are being modified. For instance, it is not clear which or statements are nested and which are merely part of the set to be chosen from. It is also not clear whether respective uses of  “or” are inclusive. The dependent claims do not rectify this issue and are therefore likewise rejected with their parent claims. 

Claims 4-6, 12-13, 17-19, and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of said claims recites the limitation "one or more pairwise values of the of the encoded queries and secret data ciphertexts," where there is insufficient antecedent basis for this limitation. The dependent claims do not rectify this issue and are therefore likewise rejected with their parent claims. 
Claims 7-8 and 20-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of said claims recite “a number of N datasets” and “a number of MN values,” where the scope of the claims is unclear because the N and MN are left undefined as to which group(s) they belong to. For instance, the data structure of claims 7 and 20 would have very different forms based on whether N and MN belong to the integers, real numbers, and so forth. Further, if “N” datasets and “MN values” are not positive integer values, then the scope of the claims is likewise unclear (e.g., having 3.14159265359 datasets or an imaginary number of values). The dependent claims do not rectify this issue and are therefore likewise rejected with their parent claims. 

Claims 9-13 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of independent claims 9 and 22 recites transforming “queries into one or more encoded queries comprising an encoding of the one or more queries and respective linked unique indices,” where it is not clear whether the “linked unique indices” are encoded or merely part of the transformation. For instance, Encoded(queries) and the unique indices versus Encoded(queries and the unique indices). The claims likewise recite “encrypt an encoding of the secret data and respective linked unique indices,” which is unclear for substantially the same reason. The dependent claims do not rectify this issue and are therefore likewise rejected with their parent claims. 
Claims 9-13 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of independent claims 9 and 22 recites “search the secret data ciphertexts for the one or more encoded queries by directly searching one or more index values or locations of the secret data ciphertexts corresponding to one or more query index values or locations mapped to the one or more encoded queries by the injective encoding, to detect if one or more values of the secret data ciphertexts match one or more values of the encoded queries at the one or more query index values or locations” where the extensive use of “or” makes it unclear as to which portions of the limitations are being modified. For instance, it is not clear which or statements are nested and which are merely part of the set to be chosen from. It is also not clear whether respective uses of  “or” are inclusive. The dependent claims do not rectify this issue and are therefore likewise rejected with their parent claims. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of independent claims 1 and 14 recite “wherein the homomorphic encryption key preserves the order of the unique index values or locations of the injective encoding of the secret data or alters the order of the unique index values or locations in a manner that is bijective or injective to the order of the unique index values or locations in the encoded secret data,” where it is not clear whether such a homomorphic encryption function exists which would fulfill all of the claimed properties in the situation where the “or” is inclusive (i.e., a homomorphic encryption function which preserves the order of the unique index values, preserves the order of the unique index values, preserves the locations of the injective encoding of the secret data, alters the order of the unique index values, alters the order of the unique index locations, that the alteration is injective to the order of the unique index values, that the alteration is injective to the order of the unique index locations, that the alteration is bijective, and so forth). For example, the limitations reciting preserving an order and altering an order appear to be directly contradictory as they pertain to the nature of the potential homomorphic encryption function. 
Furthermore, this is a result-based claim limitation where there is never disclosed any way (or let alone a representative sample) to achieve the result, and the scope of the result-based claim limitation covers all ways to achieve the result.  The scope includes all homomorphic encryption keys that preserve the order of the indices (or all that alter the order of the indices).  However, applicant has not disclosed a single homomorphic encryption key that preserves the order of the indices, let alone a representative sample.  See Lizardtech v Earth Resource Mapping, Inc.  Furthermore, copy/pasting the claim language in the specification does not magically provide 112a written description support.  See Ariad v Eli Lilly.  
Even more confounding, this result recited in the claims appears to be drawn to a inherent byproduct of known homomorphic encryption functions (e.g., at least page 15 of the 2/10/2022 appeal brief “Homomorphic encryption [of data] has the property of preserving independent data and the order of data”). As such, the above limitation concerns selecting encryption functions having a specific property, not even their keys, per se. However, the specification does not appear to recite a homomorphic encryption function which would fulfil all of these claimed properties together. It further does not appear to recite a homomorphic encryption function which would fulfil certain contradictory properties together. 
The dependent claims do not rectify this issue and are therefore likewise rejected with their parent claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Toward Secure Multikeyword Top-k Retrieval over Encrypted Cloud Data,” hereinafter “Yu.”

Regarding claim 1, Yu discloses: An encryption system for generating an efficiently searchable encryption of secret data, the system comprising: 
one or more memories configured to store unencrypted secret data and a homomorphic encryption key; 
Refer to at least “KeyGen(λ)” and “Setup(λ)” on page 244 of Yu with respect to a homomorphic encryption key of a homomorphic encryption function for converting plaintext to ciphertext.
and one or more processors configured to: 
transform the unencrypted secret data into encoded secret data comprising an encoding of the unencrvpted secret data and respective linked unique indices, wherein the transformation is an injective encoding that maps each distinct value of the unencrypted secret data  to a unique index in the encoded secret data, wherein each unique index is represented by a unique index value or a unique index location in the encoded secret data, 
Refer to at least the “Initialization Phase” of section 4.2 on page 244 of Yu. For each file of n files, a data owner builds a vector having a file identifier, where the vector is part of a searchable index. There are n files and n vectors.
homomorphically encrypt the encoded secret data using the homomorphic encryption key to generate one or more secret data ciphertexts encrypting the encoding of the unencrypted secret data and the respective linked unique indices, 
Refer to at least number 3 in the “Initialization Phase” section, wherein the vectors are encrypted with the homomorphic encryption function. 
wherein the homomorphic encryption key preserves the order of the unique index values or locations of the injective encoding of the secret data or alters the order of the unique index values or locations in a manner that is bijective or injective to the order of the unique index values or locations in the encoded secret data, and
Refer to at least section 4.1 on pages 243-244 of Yu with respect to homomorphic encryption.
It is noted that at least page 15 of the 2/10/2022 appeal brief appears to admit that this limitation is met by homomorphic encryption generally (“[h]omomorphic encryption has the property of preserving independent data and the order of data”).
transmit the one or more secret data ciphertexts to an external system for searching the secret data ciphertexts for one or more encoded queries, 
Refer to at least number 4 in the “Initialization Phase” section on page 244 of Yu, wherein the encrypted vectors are provided to a cloud server as an encrypted searchable index. 
Refer to at least section 2.1 on page 240 and number 1 in the “Retrieval Phase” section on page 244 of Yu with respect to search queries.
wherein the one or more encoded queries are encoded by the same injective encoding as the secret data, to directly search one or more index values or locations of the secret data ciphertexts corresponding to one or more query index values or locations mapped to the one or more encoded queries by the injective encoding  to detect if one or more values of the secret data ciphertexts match one or more values of the encoded queries at the one or more query index values or locations, without searching the remaining index values or locations of the secret data ciphertexts.
Refer to at least numbers 1-4 in the “Retrieval Phase” section on pages 244-245 of Yu with respect to homomorphically encrypting the queries, provision of the queries for comparison with the encrypted searchable index, and comparison via inner product.

Regarding claim 2, Yu discloses: The system of claim 1, wherein the one or more encoded queries are unencrypted or query ciphertexts encrypted by the same homomorphic encryption key used to encrypt the secret data ciphertexts.
Refer to at least “KeyGen(λ),” “Setup(λ),” and number 1 in “Retrieval Phase” on page 244 of Yu with respect to the homomorphic encryption key used. 

Regarding claims 3-4, they are rejected for substantially the same reasons as claim 1 above (i.e., refer to the use of inner product computation in the “Retrieval Phase” section on page 244 of Yu).

Regarding claim 5, it is rejected for substantially the same reasons as claim 1 above (i.e., refer to numbers 1-2 in the “Retrieval Phase” section on page 244 of Yu with respect to mi = [0,1] and the use of inner product).

Regarding claim 6, it is rejected for substantially the same reasons as claim 5 above (i.e., use of inner product to compare matrices having either 0s or 1s).

Regarding claim 7, it is rejected for substantially the same reasons as claim 1 above (i.e., see at least number 2 in the “Initialization Phase” section on page 244 of Yu with respect to a vector / matrix structure).

Regarding claim 8, Yu discloses: The system of claim 7, comprising segmenting the encoded secret data, wherein at least two of the N datasets have different numbers of values MN, and the segments are divided into fixed lengths, resulting in a plurality of encoded secret data segments that have a combination of data from a plurality of the N datasets.
Refer to at least number 2 in the “Initialization Phase” section on page 244 of Yu, wherein each vector is (l+1) dimensional with l weights ti,j. 

Regarding independent claim 9, it is rejected for substantially the same reasons as independent claim 1 above (i.e., the citations) because it concerns the searcher’s perspective of the algorithm, which is considered to be likewise disclosed by the teachings of Yu. 

Regarding claim 10, it is substantially similar to claim 2 above, and is therefore likewise rejected.

Regarding claim 11, it is substantially similar to claim 3 above, and is therefore likewise rejected.

Regarding claim 12, it is substantially similar to claim 4 above, and is therefore likewise rejected.

Regarding claim 13, it is substantially similar to claim 5 above, and is therefore likewise rejected.

Regarding independent claim 14, it is substantially similar to claim 1 above but in method form. Accordingly, it is likewise rejected for the same reasons (i.e., the citations).

Regarding claims 15-20, they are substantially similar to claims 2-7 above, and are therefore likewise rejected.

Regarding claim 21, it is substantially similar to claim 8 above, and is therefore likewise rejected.

Regarding independent claim 22, it is substantially similar to claim 9 above but in method form. Accordingly, it is likewise rejected for the same reasons (i.e., the citations).

Regarding claims 23-26, they are substantially similar to claims 2-5 above, and are therefore likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432